Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 01, 2015

The Court of Appeals hereby passes the following order:

A15A1517. FERNANDEZ WHATLEY v. THE STATE.

       This appeal was docketed on March 30, 2015. As set forth in Court of Appeals
Rules 22 (a) and 23 (a), an appellant must file a brief and enumeration of errors
within 20 days of the date of docketing of the appeal. Therefore, appellant’s brief and
enumeration of errors was due no later than April 20, 2015. Appellant neither filed
a brief and enumeration of errors by this date, nor did he timely request an extension
of time in which to do so.
       Accordingly, this appeal is DISMISSED because appellant’s attorney failed to
file a brief and enumeration of errors. If appellant has decided not to appeal, no
further action is required. However, if appellant wishes to proceed with the appeal,
he may have the right to an OUT-OF-TIME APPEAL provided he exercises that right
by moving for an out-of-time appeal in the trial court. If the motion for an out-of-
time appeal is granted and appellant requests another attorney but cannot pay, the trial
court is to appoint another attorney to proceed with the appeal. If the trial court
denies the motion for an out-of-time appeal, appellant may appeal that denial to this
Court within 30 days of the trial court’s decision. Reese v. State, 216 Ga. App. 773
(456 SE2d 271) (1995).



                                        Court of Appeals of the State of Georgia
                                                                             05/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.